Title: From Thomas Jefferson to John Barnes, 5 April 1805
From: Jefferson, Thomas
To: Barnes, John


                        
                     
                        Dear Sir
                     
                            Monticello Apr. 5. 05
                        
                        Your favor of Mar. 26. was recieved yesterday and I now return you mr Taggert’s letter, retaining his bill. the painter has been here about a week, and we are able to get some paints in the neighboring stores, for the present. I imagine those of Philadelphia are about now arriving in Richmond & may be here in a week or ten days. I expect to be with you about the 17th. health & weather permitting. accept my affectionate salutations & assurances of constant esteem
                        
                            
                        Th: Jefferson 
                     
                        
                    